Filed 10/11/22 P. v. Cadenas CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H049100
                                                                    (Monterey County
             Plaintiff and Respondent,                               Super. Ct. No. 20CR005329)

             v.

 CARLOS MANUEL CADENAS,

             Defendant and Appellant.



         Defendant Carlos Manuel Cadenas, a combat veteran of the United States Army,
pleaded no contest to felony driving under the influence of alcohol (DUI) with three prior
DUI convictions within 10 years. The trial court suspended imposition of sentence and
placed Cadenas on formal probation for a period of five years.
         On appeal, Cadenas contends the trial court erred under Penal Code section 1170.9
when it denied his request for treatment in the superior court’s “veteran’s court.”1 In
addition, Cadenas challenges three probation conditions on constitutional grounds,
contends that recent changes in the law require that certain court-imposed fees be




         1
        The record includes various designations for the Monterey County Superior
Court’s treatment program for veterans. We refer to it as the “superior court’s veteran’s
court” or “veteran’s court.”
vacated, and requests that the sentencing minute order be modified to reflect the imposed
fines, fees, and assessments.
       For the reasons described below, we reject Cadenas’s contention that the trial
court erred under Penal Code section 1170.9. Additionally, we modify a probation
condition that governs controlled substances, vacate four court-imposed fees, and direct
the trial court to amend its sentencing minute order.
                 I. FACTS AND PROCEDURAL BACKGROUND 2
       On June 19, 2020,3 a California Highway Patrol (CHP) officer responded to a
report of reckless and possible drunk driving on State Road 68. Witnesses saw Cadenas
speeding, racing another car, cutting off other cars, slamming on his brakes, weaving,
crossing into oncoming traffic, and “almost hit[ting] a bicyclist.” The CHP officer who
stopped Cadenas smelled a strong odor of alcohol coming from him. Cadenas had slow,
slurred speech and red watery eyes. He admitted consuming alcohol earlier that day.
Cadenas failed field sobriety tests, and two preliminary alcohol screening tests showed
his blood-alcohol content (BAC) was approximately 0.20 percent.
       On August 12, the Monterey County District Attorney filed an information
charging Cadenas with felony DUI while having three prior DUI convictions (Veh. Code,
§§ 23152, 23550; count 1), and felony driving with a BAC of 0.08 percent or more while
having three prior DUI convictions (Veh. Code, §§ 23152, subd. (b), 23550, 23550.5;
count 2). The three prior DUI convictions alleged in counts 1 and 2 occurred on August
23, 2011 (Monterey County), September 21, 2011 (Fresno County), and May 4, 2016
(Monterey County). The information further alleged two enhancements for each count:
DUI while having been convicted of three DUI offenses within 10 years (Veh. Code,



       2 Because Cadenas entered a no contest plea, the facts recounted here are drawn
from the probation officer’s report prepared for his sentencing.
       3 Unless otherwise indicated, all dates occurred in 2020.

                                                 2
§ 23550, subd. (a); enhancement 1) and having suffered a prior felony DUI conviction on
May 4, 2016 (Veh. Code, § 23550.5, subd. (a); enhancement 2).
       On September 11, pursuant to a written plea agreement, Cadenas pleaded no
contest to felony driving with a BAC of 0.08 percent or more with prior convictions
(count 2) and admitted having suffered three prior DUI convictions within the past 10
years (enhancement 1, attached to count 2). The plea agreement indicated that Cadenas
would “receive felony probation with up to one year in jail as a condition of probation”
and that “[t]he court may refer Mr. Cadenas to Veteran[’]s Treatment Court if the Court
chooses to do so.” Similarly, at the plea hearing, Cadenas’s defense counsel stated that
the prosecutor opposed a referral to the superior court’s veteran’s court and the referral
issue would be litigated subsequent to Cadenas’s plea. The prosecutor agreed that
Cadenas could later argue for the referral, and the trial court noted that Cadenas would
“get felony probation at the beginning or possibly Veteran [’]s Treatment Court with
probation.” Following entry of Cadenas’s plea, the court suggested that defense counsel
file written arguments regarding the referral to veteran’s court in anticipation of
Cadenas’s impending sentencing hearing. The court continued the matter to October 21
for sentencing.
       On September 25, Cadenas filed a “brief in support of referral to veteran[’]s
treatment court” (VTC) (capitalization and boldface omitted). Cadenas noted that he had
previously completed the superior court’s veteran’s court program in February 2018
(related to his May 2016 DUI conviction) and that his felony conviction was
subsequently reduced to a misdemeanor. Cadenas asserted that Penal Code section
1170.94 required the trial court to determine whether he is a veteran who might be
suffering service-related post-traumatic stress disorder (PTSD) or substance abuse.
Cadenas further argued that if he were such a person, the court was required to consider


       4   Unspecified statutory references are to the Penal Code.
                                                  3
that fact in deciding whether to order probation “under the supervision of the Monterey
County Probation Department or if he should be sent to Veteran’s Treatment Court.”
Cadenas also asserted that section 1170.9, subdivision (f) required “that preference be
given to programs which have successfully treated veterans.” Cadenas ultimately
“requested that [he] be referred to Veteran[’]s Treatment Court for eligibility.”
       Cadenas attached to his brief three letters written by social worker Rebecca Smith,
a Veteran Justice Outreach Specialist with the VA Palo Alto Healthcare System. The
letters documented that Cadenas is “a Veteran of the United States Army having served
Honorably from 08/16/2008 to 08/27/2009,” had received services through the VA Palo
Alto Healthcare System since November 2009, is “100% Service-Connected for PTSD
related to his service during Operation Iraqi Freedom,” and “has been diagnosed by the
Veterans Health Administration with Post Traumatic Stress Disorder and Alcohol Abuse
Disorder.” The letters also detailed the treatment Cadenas had been receiving through the
VA since mid-July 2020 (i.e., after his arrest for the current offense).5 Smith opined that
Cadenas “could benefit greatly from the support and specialized supervision that is
provided by the [superior court’s] Veteran[’]s Treatment Court Collaborative,” which
would assign him a “Veteran Mentor” and “would allow [his] assured attendance in a
weekly group . . . called Moral Reconation Therapy [(MRT),] . . . [which] is an evidence-
based treatment targeting judicial relapse.” Smith further explained that “admission into
the Veteran[’]s Treatment Court would not be a requirement for [Cadenas’s]
participation” in MRT.
       In a probation officer’s report dated October 6, the assigned probation officer
wrote the following about Cadenas and the superior court’s veteran’s court: “The
defendant is eligible to be placed on formal probation and it is believed that with the

       5  The treatment that Cadenas received in 2020 through the VA was not part of the
superior court’s veteran’s court. Cadenas sought this treatment after his arrest, based on
his eligibility for VA benefits.
                                                 4
combination of the Veteran[’]s Treatment Court, which includes the court, Veteran’s
Justice Outreach, Peer mentor, Behavioral Health and Probation, the defendant can
complete a term of probation. As evidence, the defendant was placed at the Veteran [’]s
Transition Center on September 8, 2016 and graduated on February 7, 2018. Therefore it
is respectfully recommended that the defendant be placed on 3 years of formal probation
and that alternative custody programs be allowed.”
       On October 21, the trial court convened for sentencing but did not sentence
Cadenas. Instead, the court continued the case for a hearing on Cadenas’s eligibility for
the superior court’s veteran’s court. The court scheduled that hearing in a different
department (Department 10) of the Monterey County Superior Court.6
       On December 1, Cadenas filed a “supplemental brief in support of admission to
veteran[’]s treatment court” (capitalization and boldface omitted). Cadenas stated that he
enlisted in the Army in 2006 and served until 2012. He was a combat infantryman and
“deployed for a 14-month tour in Mosul, Iraq,” during which time he “experienced a
number of traumatic events, including being shot at, being bombed, engaging in fire
fights, and witnessing multiple violent and graph[ic] deaths, including those of close
friends.” Cadenas also said he “suffers from PTSD as a result of witnessing these
numerous traumatic events” and “is 100% disabled.” Cadenas reiterated the various
services he had been receiving from the VA and noted that he was employed, had a B.S.
and B.A. degree (2007) and two M.A. degrees (2011 and 2013), had completed a 28-day
residential treatment program and “all aftercare” during his previous participation in
veteran’s court, and had “remained sober for almost four years.” Cadenas described
various positive achievements attained during his period of sobriety, including in the
areas of employment, housing, finances, and family relations. He asserted that he had

       6
       Although not explicitly stated in the record, Department 10 appears to be the
department that administers the veteran’s court program in Monterey County Superior
Court.
                                                5
become anxious and depressed “in the wake of the global [COVID-19] pandemic and
shelter-in-place orders.”
         Additionally, Cadenas explained in his supplemental brief that the question
pending for the court was whether he “will be supervised through Veteran’s Treatment
Court rather than Felony Probation.” Cadenas added that Monterey County’s veteran’s
court “is a successful program designed to treat Veteran[]s and provide them with
personalized assistance” and, as such, must be given preference by the court under
section 1170.9, subdivision (f). Cadenas argued further that he met all the eligibility
requirements for veteran’s court and there was no basis for excluding him from veteran’s
court.
         On February 3, 2021, the court held a contested hearing in Department 10 on
Cadenas’s eligibility for the superior court’s veteran’s court according to the court’s
internal guidelines.7 The proceeding occurred before a different bench officer than the
one who had accepted Cadenas’s plea. Persons present at the hearing included Rebecca
Smith, “Veterans’ Affairs Analyst Jack Murphy,” a probation officer, and a
representative from the Department of Behavioral Health.




         This court granted Cadenas’s motion to augment the appellate record with a
         7

document titled “Monterey County Superior Court Veteran [’]s Treatment Court
Information Sheet” (hereafter, information sheet). Regarding the “program
requirements,” the information sheet states, inter alia, that the “[v]eteran defendant must
enter a plea in the alpha court” and “[t]here is no ‘right’ to be admitted or readmitted into
Veteran’s Treatment Court.” Further, one of the “disqualifying criteria” (capitalization
and boldface omitted) listed on the information sheet is “[d]anger or substantial risk to
others.” There is, however, a caveat attached to that criteria: “Extraordinary
circumstances may be considered on an individual basis subject to review and
recommendation of the Veteran[’]s Court Team. [¶] Presumptively ineligible cases may
be considered by the Veteran[’]s Court Judge on an individual basis if extraordinary
circumstances exist on a case by case basis.” (Italics omitted.) The information sheet
does not include the term “public safety.”
                                                 6
       At the beginning of the hearing, the judge noted that she “did have an opportunity
for review” and specifically mentioned having reviewed the probation officer’s report.”8
Cadenas’s defense counsel stated her belief “that the only point of contention to
admitting Mr. Cadenas back into vet[eran’s] treatment court is the valid concerns for
public safety due to the [fact] that this is a fifth DUI.”9 Counsel further said that she had
“noticed in the criteria listed for the veteran[’]s treatment court [that] it does state that the
Court can overcome the presumption to exclude individuals based on public safety
concerns, and the Court can overcome that presumption if the Court finds extraordinary
circumstances.” Additionally, counsel reiterated the deleterious effect that the pandemic
had had on Cadenas and mentioned that “four of his fellow servicemen commit[ted]
suicide in nine months.”
       The prosecutor confirmed that her “biggest concern” with admitting Cadenas to
the superior court’s veteran’s court treatment program was public safety, noting that
Cadenas had a “very high” BAC and the current DUI offense involved “very disturbing”
conduct. The prosecutor also stated her belief “that the criteria does not allow for any
offenses that are a danger or a substantial risk to others” and asserted that Cadenas’s
current offense did not “fit[] within our criteria.” In rebuttal, defense counsel said,
“[W]hile the criteria does start by saying ineligible due to a public safety danger
concerns, it also does specifically state that the Court can find extraordinary
circumstances and determine that person is still eligible. And I do think the extraordinary
circumstances are here.”


       8  We note additionally that the clerk’s minute order for this eligibility hearing
states that “[t]he Court has reviewed the assessment report.” However, the judge did not
state during the hearing that she had reviewed something called an “assessment report,”
and there is no document titled “assessment report” in the appellate record.
        9 The probation report indicates that, in addition to the current DUI offense and the

three prior DUIs alleged in the information, Cadenas committed another DUI offense in
January 2007 (Fresno County).
                                                    7
       Cadenas personally addressed the court at the eligibility hearing and stated that he
needed help, was ashamed of his conduct, and “wanted to take [his] life away” on the
night of the current offense, but he now “realize[s] that it’s not worth taking [his] life.”
He also acknowledged the “great team [] that’s helping [him] out” and said he was
“willing to do anything” to get the help he knows he needs.
       The judge assured Cadenas that he was “going to get the help” he needed. The
judge explained that she was “trying very hard to follow [the veteran’s court’s internal]
criteria to exercise [its] discretion when it’s appropriate to look at cases where there are
extraordinary circumstances and keeping in mind [its] obligations for accountability and
the [existing] program . . . and also maintaining support and considering public safety.”
The judge said she was very concerned that the current offense was Cadenas’s fifth DUI
and, regardless, he had a very high BAC and had committed acts that were “scary.” The
judge opined that the current offense involved “a substantial risk to the safety of others”
and said, “I do not believe under the criteria that has been set at this time, it would be
appropriate for the Court to welcome you back to the veteran [’]s treatment court.”10
       After declining to admit Cadenas to the superior court’s veteran’s court, the judge
commented: “And I am very glad to hear that you have your full medical benefits, your
full VA benefits. You have earned those. And you will be able to get the treatment that
you need. It won’t be through this [veteran’s court] program with these additional
requirements. But the team is here absolutely 100 percent for you. And [Jack] Murphy is
going to continue to be 100 percent available to you.” The judge then sent the case back
to the department in which Cadenas had pleaded no contest (Department 2) for a
sentencing hearing.



       10The clerk’s minute order for the eligibility hearing described the court’s ruling
denying Cadenas admission to veteran’s court as follows: “Defendant is ineligible for
Veterans Treatment Court pursuant to [Penal Code section] 1170.9.”
                                                  8
       On March 9, 2021, in anticipation of sentencing, Cadenas filed letters from
Rebecca Smith and Jack Murphy. The letters discussed Cadenas’s continuing treatment
through the VA Palo Alto Healthcare System and requested that “he be afforded an
opportunity to benefit from an alternative sentencing program in[] lieu of custody so that
this deserving Veteran may continue with his mental health treatment programs.”
       The trial court held a sentencing hearing on March 10, 2021.11 Cadenas’s defense
counsel requested that the court allow Cadenas to serve any jail time “on the home
confinement program,” because he was “currently receiving a number of treatment
services through the VA” and on the waiting list for a VA inpatient program.
       The trial court suspended imposition of sentence for five years and placed Cadenas
on formal probation with multiple terms and conditions.12 Although the trial court did
not orally pronounce all of the terms and conditions of probation listed in the probation
report, Cadenas stated that he had reviewed them with his counsel and understood and
accepted them. The conditions included 180 days in county jail (with a surrender date of
May 6, 2021). The court said that it had no objection to home confinement in lieu of jail
time and that Cadenas’s participation in residential treatment could suffice for home
confinement. Other probation conditions “authorize[d] [Cadenas]’s release to the
Probation Officer . . . for placement into a residential treatment program,” ordered
Cadenas to “[e]nroll in and complete a county approved . . . 18-Month Multiple Offender
Alcohol Program,” and further ordered him to “[p]articipate in any counseling or
substance abuse program the probation officer deems necessary, including approved
residential treatment” (condition No. 15). Additionally, the court ordered Cadenas to

       11  The bench officer who pronounced judgment was different than the one who
had accepted Cadenas’s no contest plea and the one who had denied Cadenas admission
to veteran’s court.
        12 We note that the sentencing minute order states that, upon a motion by the

district attorney, the trial court dismissed count 1 in the furtherance of justice (§ 1385)
and struck the three remaining enhancements alleged in the information. These actions
are not reflected in the reporter’s transcript of the sentencing hearing.
                                                 9
abstain from using alcohol, marijuana, or other controlled substances and not “traffic in,
or associate with persons known to you to use or traffic in controlled substances”
(condition No. 9), and further ordered him to not “purchase or possess alcoholic
beverages” and to “stay out of places where alcohol is the main item of sale” (condition
No. 19).
       The trial court ordered Cadenas to pay various fines, fees, and assessments,
including a criminal justice administration fee (for which the court did not specify the
amount) (former Gov. Code, §§ 29550.1 and 29550.2), a probation services fee of $864
and $81 per month (former § 1203.1b), a $55 payment administration fee (§ 1205, subd.
(e)), and a $25 administration screening fee (former § 1463.07).
       On March 24, 2021, Cadenas’s defense counsel—after being contacted by
Cadenas’s probation officer—requested that the matter be placed on the trial court’s
calendar for “[c]larification of [s]entence.” At a hearing on April 2, 2021, the trial court,
the parties, and the probation officer discussed a conflict that had arisen between the
previously imposed May 6, 2021 surrender date and Cadenas’s impending entry into
residential treatment. The trial court stated that, according to the Department of
Veteran’s Affairs, Cadenas had been participating in an outpatient program and was
scheduled to begin a long-term VA residential treatment program (“Men’s Residential
Trauma Recovery Program”) on April 7, 2021. The probation officer recommended that
the court modify Cadenas’s surrender date and stated that 90 days of residential treatment
“would suffice” for Cadenas’s 180-days jail term. The court then modified Cadenas’s
probation by vacating the surrender date and continued the matter until August 4, 2021,
to accommodate for Cadenas’s time in residential treatment. The court expressed
uncertainty about whether Cadenas should receive 180 days of custody credit for his
participation in a 90-day program and said that, on August 4, 2021, it would address
whether Cadenas would “need to do any custody time, whether it is on home
confinement, or whether the time has just been served.” The court added: “Obviously,
                                                 10
everybody wants you to get through that program. It’s an intensive program, and so
that’s what your main focus should be. Hopefully, this adds some additional incentive
for you to really apply yourself; okay?” Cadenas responded, “Yes, ma’am. Thank you.”
       On May 10, 2021, Cadenas timely appealed the trial court’s March 10, 2021
sentencing order.
                                     II. DISCUSSION
       Cadenas raises six claims of error. He contends: (1) the trial court erred when it
denied his request for a referral to veteran’s court; (2) no evidence supported the trial
court’s finding that denying him admission to veteran’s court would be more protective
of public safety than accepting him in that court program; (3) probation condition No. 9 is
unconstitutionally vague and overbroad; (4) probation condition No. 15 involves an
improper delegation of judicial authority and is unconstitutionally vague; (5) probation
condition No. 19 is unconstitutionally vague; and (6) four fees imposed at sentencing
must be stricken or vacated and the clerk’s sentencing minute order should be modified to
reflect the imposed fines, fees, and assessments.
       A. Veteran’s Court
       Cadenas asserts that the trial court violated section 1170.9 by improperly relying
on public safety concerns to deny his request for admission to the superior court’s
veteran’s court. He argues that “there is no public safety exception to a trial court’s
mandatory duty to give preference to a treatment program with a record of serving
veterans.” To remedy this alleged error, Cadenas states that we should reverse and
remand “with directions to reconsider the VTC request in light of the court’s mandatory
duty to give preference to veteran-focused programs as set forth in section 1170.9,
subdivision (f)–with no public safety exception.”
       Alternatively, Cadenas contends that the trial court abused its discretion by
denying him admission to veteran’s court “because the record contains no evidence at all
to support the view that referring [him] to such a program would be more dangerous than
                                                 11
referring him to some other program.” For this alleged error, Cadenas requests a remand
“to the trial court with directions to reconsider [his] request for referral to VTC in light of
the fact that there is no evidence that granting such a referral would pose a greater danger
to public safety than denying it.”
              1. Legal Principles
       Because Cadenas’s contentions rest on the specifics of section 1170.9, we describe
its relevant provisions in detail.
       Section 1170.9 establishes alternative sentencing provisions for military veterans
convicted “of a criminal offense who could otherwise be sentenced to county jail or state
prison” and “may be suffering from sexual trauma, traumatic brain injury, post-traumatic
stress disorder, substance abuse, or mental health problems as a result of the person’s
service.” (§ 1170.9, subd. (a).) Upon a defendant’s allegation that he or she qualifies
under section 1170.9, the court must make the qualification determination “prior to
sentencing.” (Ibid.)
       “If the court concludes that a defendant convicted of a criminal offense is a person
described in subdivision (a), and if the defendant is otherwise eligible for probation, the
court shall consider the circumstances described in subdivision (a) as a factor in favor of
granting probation.” (§ 1170.9, subd. (b)(1).)
       “If the court places the defendant on probation, the court may order the defendant
into a local, state, federal, or private nonprofit treatment program for a period not to
exceed that period which the defendant would have served in state prison or county jail,
provided the defendant agrees to participate in the program and the court determines that
an appropriate treatment program exists.” (§ 1170.9, subd. (b)(2).)
       Section 1170.9, subdivision (c) states in part: “If a referral is made to the county
mental health authority, the county shall be obligated to provide mental health treatment
services only to the extent that resources are available for that purpose . . . . If mental


                                                  12
health treatment services are ordered by the court, the county mental health agency shall
coordinate appropriate referral of the defendant to the county veterans service officer.”
       “When determining the ‘needs of the defendant,’ for purposes of [s]ection 1202.7,
the court shall consider the fact that the defendant is a person described in subdivision (a)
in assessing whether the defendant should be placed on probation and ordered into a
federal or community-based treatment service program with a demonstrated history of
specializing in the treatment of mental health problems, including substance abuse, post-
traumatic stress disorder, traumatic brain injury, military sexual trauma, and other related
mental health problems.”13 (§ 1170.9, subd. (d).)
       A defendant who is granted probation under section 1170.9 and committed to a
residential treatment program “shall earn sentence credits for the actual time the
defendant serves in residential treatment.” (§ 1170.9, subd. (e).)
       Subdivision (f) of section 1170.9 states: “The court, in making an order under this
section to commit a defendant to an established treatment program, shall give preference
to a treatment program that has a history of successfully treating veterans who suffer
from sexual trauma, traumatic brain injury, post-traumatic stress disorder, substance
abuse, or mental health problems as a result of that service, including, but not limited to,
programs operated by the United States Department of Defense or the United States
Department of Veterans Affairs.” (Italics added.)
       Lastly, section 1170.9, subdivision (g) provides that “[t]he court and the assigned
treatment program may collaborate with the Department of Veterans Affairs and the


       13 Section 1202.7 provides in relevant part: “The Legislature finds and d eclares
that the provision of probation services is an essential element in the administration of
criminal justice. The safety of the public, which shall be a primary goal through the
enforcement of court-ordered conditions of probation; the nature of the offense; the
interests of justice, including punishment, reintegration of the offender into the
community, and enforcement of conditions of probation; the loss to the victim; and the
needs of the defendant shall be the primary considerations in the granting of probation.”
                                                 13
United States Department of Veterans Affairs to maximize benefits and services provided
to the veteran.”14
       We consider questions of statutory interpretation de novo. (People v. Prunty
(2015) 62 Cal.4th 59, 71.) “ ‘ “ ‘When we interpret a statute, “[o]ur fundamental task . . .
is to determine the Legislature’s intent so as to effectuate the law’s purpose. We first
examine the statutory language, giving it a plain and commonsense meaning. We do not
examine that language in isolation, but in the context of the statutory framework as a
whole in order to determine its scope and purpose and to harmonize the various parts of
the enactment. If the language is clear, courts must generally follow its plain meaning
unless a literal interpretation would result in absurd consequences the Legislature did not
intend.” ’ ” ’ ” (Smith v. LoanMe, Inc. (2021) 11 Cal.5th 183, 190.)
       Furthermore, “[w]e review a trial court’s sentencing decisions for an abuse of
discretion, evaluating whether the court exercised its discretion ‘in a manner that is not
arbitrary and capricious, that is consistent with the letter and spirit of the law, and that is
based upon an “individualized consideration of the offense, the offender, and the public
interest.” ’ [Citation.] An abuse of discretion is found where the court ‘relies upon
circumstances that are not relevant to the decision or that otherwise constitute an
improper basis for decision.’ ” (People v. Panozo (2021) 59 Cal.App.5th 825, 837.)
              2. Analysis
       There is no dispute that Cadenas meets the qualifications set forth in section
1170.9 and that the trial court granted him probation and ordered him to participate in a
counseling or substance abuse treatment program, “including approved residential
treatment.” Cadenas, however, asserts that the court “made no order granting preference


       14 Section 1170.9 also includes another subdivision that authorizes a court “to
restore a defendant who acquired a criminal record due to a mental health disorder
stemming from service in the United States military to the community of law abiding
citizens.” (§ 1170.9, subd. (h)(1).)
                                                  14
to a proven veteran[’]s[ ] program.” He argues that section 1170.9, subdivision (f)
imposes a mandatory duty on the court to “give preference to a proven veteran[’]s
program when it orders a veteran probationer into treatment under that section.” He
further asserts that “[p]ublic safety does not appear in the statute as a limiting
consideration for the decision on whether to use a proven veteran [’]s[ ] program or not.”
As such, “the court did not have discretion to refuse or omit to give preference to a
proven veteran[’]s[] program on nonstatutory grounds such as public safety.”15
       We are not persuaded that the trial court erred under section 1170.9 when it
ordered probation under the stated terms and conditions. Contrary to Cadenas’s
assertion, the trial court gave preference to a successful veteran’s treatment program
when, on April 2, 2021 (in conjunction with the probation department), it accommodated
and approved of Cadenas’s participation in the VA’s “Men’s Residential Trauma
Recovery Program.” That program had been mentioned by social worker Smith in her
presentencing letter, and was later described to the court by a VA psychologist (in
anticipation of the April 2, 2021 hearing) as including “individual and group therapy
targeting PTSD and co-occurring conditions such as substance abuse disorder and
difficulties with regulating emotion.” The psychologist also noted that, through this
program, Cadenas would participate in “one of two evidenced -based treatments for
PTSD, either Cognitive Processing Therapy or Prolonged Exposure.” At the hearing, in
accord with section 1170.9, subdivision (e), the court acknowledged that Cadenas would
receive, at least, equal jail-time credit for the time he were to spend in the program, and
the probation officer urged double credit. Under these circumstances, we conclude that
the trial court complied with the requirement of section 1170.9, subdivision (f) to “give


       15 We note that in opposing Cadenas’s arguments, the Attorney General does not
assert forfeiture. Because we decide Cadenas’s claim on the merits, we do not need to
address his alternative argument that his defense counsel was ineffective for failing to
object on the grounds raised in this appeal.
                                                  15
preference to a treatment program that has a history of successfully treating veterans”
when “making an order . . . to commit [Cadenas] to an established treatment
program.”
       Further, to the extent that Cadenas argues the trial court had an obligation to give
preference to the superior court’s veteran’s court when ordering him into treatment, we
reject that argument. There is nothing in section 1170.9 that specifically compelled the
trial court to order Cadenas to participate in the county veteran’s court or in any other
specific treatment program. Rather, the court was only required to give preference to a
treatment program that has a history of successfully treating veterans, and the statute
explicitly mentions “programs operated by . . . the United States Department of Veterans
Affairs”—the operator of the program in which Cadenas participated to fulfill one or
more conditions of his probation. (§ 1170.9, subd. (f).)
       Relatedly, we reject Cadenas’s arguments regarding the lack of a “public safety
exception” in section 1170.9, subdivision (f) as inapposite. Nothing in the record here
demonstrates that the trial court considered public safety when it gave preference to the
VA’s residential treatment program over the superior court’s veteran’s court. Rather, the
issue of public safety arose only in the context of the veteran’s court’s own determination
whether Cadenas was eligible for admission under that program’s internal criteria. But
just as section 1170.9 does not mandate commitment to any specific treatment program, it
does not regulate the actions of treatment programs or bar such programs from
considering public safety when deciding whom to admit. (See § 1170.9, subds. (a)–(g).)
We thus reject any argument that the trial court improperly considered a nonstatutory
public safety exception when it acted here under section 1170.9.
       Under the facts here, we reject the notion that a statutory violation of section
1170.9, subdivision (f) occurred.
       Cadenas alternatively contends that the trial court abused its discretion because
“[n]o evidence supported a finding that denying admission to [veteran’s court] was the
                                                 16
superior choice with respect to public safety” (capitalization and boldface omitted).
Although Cadenas uses the word “admission” in the heading of his claim, in the body of
his argument he appears to focus on the trial court’s purported refusal to refer him to a
treatment program that had a history of successfully treating veterans. Specifically, he
states: “In this case, there is simply no support at all for the notion that referring [him] to
VTC involved greater danger to the public than referring him to another program (or, as
actually happened here, leaving the choice to the probation officer).”
       We discern no abuse of discretion by the trial court at any point in the process of
sentencing Cadenas. Beginning with the court’s transfer of Cadenas’s case to
Department 10 for the eligibility determination, that transfer occurred at Cadenas’s
request for a “referral” for eligibility, and he offers no reason why the trial court erred
when it did what he asked. In addition, to the extent Cadenas now challenges the ruling
of the judge in Department 10 who denied him admission to veteran’s court, that ruling
was not arbitrary or capricious. The judge reviewed relevant material, heard argument
from the parties, and decided the admission issue based on Cadenas’s individual
circumstances and the superior court’s internal criteria for veteran’s court eligibility. The
record contains ample support for the judge’s determination that Cadenas—who had
accumulated five DUIs between January 2007 and June 2020—posed a danger or
substantial risk to others. Furthermore, we are not persuaded by Cadenas that “there was
no evidence that referring [him] to VTC would leave the public more exposed to future
drunk driving by [him] than a different referral would.” Cadenas’s argument seems to
ignore that he had been through veteran’s court once before (after his 2016 DUI
conviction) and reoffended by driving drunk a little more than two years after he
completed the veteran’s court program. Cadenas’s post-veteran’s court recidivism is an
individualized circumstance that supports denying him readmission and pursuing an
alternate approach that might be more successful at rehabilitating him.


                                                  17
       Similarly, to the extent Cadenas argues that the ultimate probation conditions
ordering him to participate in treatment amount to an abuse of discretion, that argument
lacks merit. “In granting probation, courts have broad discretion to impose conditions to
foster rehabilitation and to protect public safety pursuant to Penal Code section 1203.1.”
(People v. Carbajal (1995) 10 Cal.4th 1114, 1120 (Carbajal).) Given Cadenas’s history,
we conclude the trial court acted within its discretion when it imposed conditions that
directed Cadenas to participate in certain treatment programs, including counseling or
substance abuse programs and the 18-Month Multiple Offender Alcohol Program.
       In sum, Cadenas fails to demonstrate any error by the trial court or the judge
presiding in veteran’s court with regard to his request to participate in the superior court’s
veteran’s court program.
       B. Probation Conditions
       Cadenas challenges three of his probation conditions (Nos. 9, 15, and 19) on
vagueness, overbreadth, and/or improper delegation grounds. He acknowledges that he
failed to object in the trial court to any of those conditions but argues that his current
claims are cognizable on appeal because they involve facial challenges that present pure
questions of law.
       The Attorney General “agrees that certain of [Cadenas’s] claims, which appear to
present purely facial challenges, are properly presented to this court.” However, the
Attorney General asserts forfeiture as to Cadenas’s challenge to condition No. 15. In
addition, the Attorney General argues that only one of Cadenas’s three claims has merit,
namely, the claim challenging condition No. 9.
              1. Legal Principles
       “The sentencing court has broad discretion to determine whether an eligible
defendant is suitable for probation and, if so, under what conditions.” (Carbajal, supra,
10 Cal.4th at p. 1120; § 1203.1, subd. (j).) Nevertheless, a “probation condition that
imposes limitations on a person’s constitutional rights must closely tailor those
                                                  18
limitations to the purpose of the condition to avoid being invalidated as unconstitutionally
overbroad.” (In re Sheena K. (2007) 40 Cal.4th 875, 890 (Sheena K.).) Stated
differently, a probation condition “ ‘is unconstitutionally overbroad . . . if it (1)
“impinge[s] on constitutional rights,” and (2) is not “tailored carefully and reasonably
related to the compelling state interest in reformation and rehabilitation.” [Citations.]
The essential question in an overbreadth challenge is the closeness of the fit between the
legitimate purpose of the restriction and the burden it imposes on the defendant’s
constitutional rights—bearing in mind, of course, that perfection in such matters is
impossible, and that practical necessity will justify some infringement.’ ” (People v.
Arevalo (2018) 19 Cal.App.5th 652, 656–657.)
       “Under the void for vagueness doctrine, based on the due process concept of fair
warning, an order ‘ “must be sufficiently precise for the probationer to know what is
required of him [or her], and for the court to determine whether the condition has been
violated.” ’ [Citation.] The doctrine invalidates a condition of probation ‘ “ ‘so vague
that [persons] of common intelligence must necessarily guess at its meaning and differ as
to its application.’ ” ’ [Citation.] By failing to clearly define the prohibited conduct, a
vague condition of probation allows law enforcement and the courts to apply the
restriction on an ‘ “ ‘ad hoc and subjective basis, with the attendant dangers of arbitrary
and discriminatory application.’ ” ’ ” (In re Victor L. (2010) 182 Cal.App.4th 902, 910,
quoting Sheena K., supra, 40 Cal.4th at p. 890.) “[A] probation condition should not be
invalidated as unconstitutionally vague ‘ “ ‘if any reasonable and practical construction
can be given to its language.’ ” ’ ” (People v. Hall (2017) 2 Cal.5th 494, 501 (Hall).)
       In addition, the authority to “impose and require” reasonable conditions of
probation rests with the trial court, “as it may determine are fitting and proper.”
(§ 1203.1, subd. (j).) The court in turn “has authority to empower the probation
department with authority to supervise the probation conditions.” (People v. Kwizera
(2000) 78 Cal.App.4th 1238, 1240; see also People v. Penoli (1996) 46 Cal.App.4th 298,
                                                  19
308 (Penoli) [“trial court is poorly equipped to micromanage selection of a [residential
drug treatment] program”].) Nevertheless, “[u]nder the separation of powers doctrine
(Cal. Const., art. III, § 3), judicial powers may not be delegated to nonjudicial officers.
[Citation.] While the probation officer may properly specify the details necessary to
effectuate the court’s probation conditions, it is the court’s duty to determine the nature
of the requirements imposed on the probationer.” (People v. Smith (2022) 79
Cal.App.5th 897, 902 (Smith).)
       “Even absent an objection, a defendant may, on appeal, argue a condition is
unconstitutional if the claim presents a ‘ “ ‘pure question[] of law that can be resolved
without reference to the particular sentencing record developed in the trial court.’ ” ’ ”
(People v. Moran (2016) 1 Cal.5th 398, 403, fn. 5; see also Sheena K., supra, 40 Cal.4th
at pp. 885, fn. 5 & 888–889 [facial constitutional challenges permitted regardless of a
failure to object at trial].) We review constitutional challenges to probation conditions de
novo. (People v. Appleton (2016) 245 Cal.App.4th 717, 723.)
              2. Analysis
              a. Condition No. 9 – Restrictions on Controlled Substances
       Probation condition No. 9 states in full: “Totally abstain from the use of alcohol,
marijuana, or other controlled substances without the express permission of your
probation officer or the court. Do not traffic in, or associate with persons known to you
to use or traffic in controlled substances.”
       Cadenas contends that condition No. 9 is unconstitutionally vague and overbroad
because it does not include language limiting its application to non-prescribed controlled
substances. He argues, for example, that the condition improperly bars him “from
associating with a pharmacist, who is known by everyone to traffic in controlled
substances.” He suggests that the flaw in the condition can be cured by amending it to
read as follows: “ ‘Totally abstain from the use of alcohol, marijuana, or other non-
prescribed controlled substances without the express permission of your probation officer
                                                 20
or the court. Do not traffic in or associate with persons known to you to use or traffic in
non-prescribed controlled substances’ ” (added language in italics).
       The Attorney General concedes that Cadenas’s argument has merit and appears to
agree with Cadenas’s proposed modification to the second sentence of the probation
condition.
       We concur with the parties that the second sentence of the condition is overbroad
as written. We further conclude that the second sentence should be modified to reflect
that its prohibition extends only to Cadenas’s association with persons who use or traffic
in controlled substances without a prescription, i.e., unlawfully. (See People v. Nice
(2016) 247 Cal.App.4th 928, 951–952; People v. Lopez (1998) 66 Cal.App.4th 615, 628.)
However, for the reasons that follow, we decline to modify the probation condition in the
manner that Cadenas suggests.
       Regarding the first sentence of condition No. 9, Cadenas makes no persuasive
argument why his personal use of controlled substances “without the express permission
of your probation officer or the court” should be limited to non-prescribed controlled
substances. If Cadenas were to legitimately obtain a prescription for a controlled
substance, we presume—as we must—that either his probation officer or the court would
reasonably exercise discretion under the current condition and grant Cadenas permission
to use that prescribed medication. (See People v. Olguin (2008) 45 Cal.4th 375, 383; see
also People v. Balestra (1999) 76 Cal.App.4th 57, 68.) Thus, we discern no need to
modify the first sentence. Similarly, regarding the restriction in the second sentence on
Cadenas himself trafficking in any controlled substance (prescribed or not), the existing
language is sufficiently precise and reasonably related to a compelling state interest in
keeping addictive drugs out of Cadenas’s possession. (See People v. Lindsay (1992) 10
Cal.App.4th 1642, 1644–1645.) Hence, we conclude that there is no vagueness or
overbreadth violation resulting from condition No. 9’s failure to distinguish between
prescribed and non-prescribed controlled substances as it relates to Cadenas himself.
                                                21
       Because we conclude that the second sentence of probation condition No. 9 is
overbroad only to the extent that it precludes Cadenas from associating with people who
lawfully use or traffic in controlled substances, we modify condition No. 9 to read as
follows (new language in italics): Totally abstain from the use of alcohol, marijuana, or
other controlled substances without the express permission of your probation officer or
the court. Do not traffic in, or associate with persons known to you to unlawfully use or
traffic in controlled substances.
              b. Condition No. 15 – Participation in Counseling or Substance Abuse
              Program
       As stated in the probation report, condition No. 15 provides in its first sentence:
“Participate in any counseling or substance abuse program the probation officer deems
necessary, including approved residential treatment.”16
       Cadenas contends that this sentence in condition No. 15 improperly delegates
judicial authority because it “grants the probation officer unfettered discretion to direct
[Cadenas] to participate in any kind of ‘counseling’ the probation officer deems fit” and
“in unlimited quantity.” Similarly, Cadenas asserts that the sentence is unconstitutionally
vague because, “taken literally,” it requires Cadenas “to participate in any form of
counseling the probation officer designated, no matter how inappropriate.”


       16 We note that condition No. 15 as stated in the probation report differs slightly
from the corresponding condition listed in the clerk’s sentencing minute order.
Specifically, as to the first sentence, the minute order provides: “Enroll in and complete
any counseling or substance abuse program the Probation Officer deems necessary,
including approved residential treatment” (italics added). At sentencing, the trial court
referenced the terms and conditions of probation as stated in the probation report when it
confirmed with Cadenas that he had reviewed, understood, and accepted the terms and
conditions of his probation. The court did not read or recite condition No. 15 at
sentencing. Thus, we will analyze Cadenas’s claim challenging condition No. 15 using
the language set forth in the probation report rather than the sentencing minute order.
(See People v. Rodriguez (2013) 222 Cal.App.4th 578, 586–587, disapproved of on other
grounds by Hall, supra, 2 Cal.5th at pp. 503–504.)
                                                 22
       Regarding the threshold issue of forfeiture, the Attorney General urges us to bar
Cadenas’s claim because its resolution purportedly requires consideration of case-specific
facts and circumstances. We disagree. Given the nature of Cadenas’s arguments, we
eschew forfeiture here and will consider the issues raised on appeal as pure questions of
law. (See Sheena K., supra, 40 Cal.4th at pp. 888–889; Smith, supra, 79 Cal.App.5th at
p. 901.)
       Turning to Cadenas’s improper delegation argument, we are not persuaded that the
court’s order directing Cadenas to participate in “any counseling” program that the
probation officer deems necessary amounts to a violation of non-delegation principles.
Cadenas’s argument focuses on the phrase “any counseling.” We acknowledge that that
phrase, standing alone, is broad. However, when the first sentence of condition No. 15 is
read as a whole and in the context of the probation report, it adequately sets forth the
nature of the condition and places appropriate boundaries on the probation officer’s
discretion in choosing counseling programs for Cadenas. More specifically, the
additional references in the first sentence of condition No. 15 to “substance abuse
program” and necessity (as determined by the probation officer), and the further
requirements in that condition regarding an approval for “residential treatment”
(presumably by the court), read in the context of Cadenas’s admitted struggles with
PTSD and sobriety (described in the probation report), together support a more
constrained interpretation of any discretion conferred to the probation officer by
condition No. 15. If, at some point, the probation officer were to exercise his or her
delegated authority to select a counseling program that Cadenas believes is unnecessary
or inappropriate, he can seek judicial intervention by moving to modify the probation
order to ensure that the counseling program is necessary and properly related to his
rehabilitation. (See § 1203.3.) Furthermore, the court’s discussion at Cadenas’s
sentencing hearing of his needs (which in turn would guide the probation department in
its supervision of Cadenas), focused on Cadenas’s substance use and related treatment.
                                                 23
Similarly, the long-term VA residential treatment program that Cadenas was ordered to
attend was targeted to his PTSD and substance abuse disorder. Under these
circumstances, we decide that the first sentence of condition No. 15 does not violate the
separation of powers doctrine. (See Penoli, supra, 46 Cal.App.4th at p. 308; cf. Smith,
supra, 79 Cal.App.5th at p. 903.)
         We likewise reject Cadenas’s further contention that the counseling condition is
unconstitutionally vague. “A probation condition ‘must be sufficiently precise for the
probationer to know what is required of him, and for the court to determine whether the
condition has been violated,’ if it is to withstand a challenge on the ground of
vagueness.” (Sheena K., supra, 40 Cal.4th at p. 890.) The counseling condition here
does not leave Cadenas or the trial court unable to determine if the condition has been
violated. It plainly informs Cadenas that he must participate in counseling that his
probation officer identifies for him as necessary. Thus, Cadenas’s facial vagueness claim
fails.
                c. Condition No. 19 – Restriction on Entry into Places Selling Alcohol
         Probation condition No. 19 states in full: “Totally abstain from the use of
alcoholic beverages, do not purchase or possess alcoholic beverages, and stay out of
places where alcohol is the main item of sale.”
         Cadenas asserts that this condition is unconstitutionally vague “because it often is
not apparent whether alcohol is the main item of sale at an establishment” and the word
“places” is ambiguous. He requests that the condition be modified to include an express
knowledge requirement in its last phrase.
         We are not convinced that condition No. 19 is impermissibly vague on its face.
Construing the last phrase of this condition reasonably and practically (see Hall, supra, 2
Cal.5th at p. 501), the condition refers only to establishments such as bars, taverns, and
liquor stores, i.e., locations Cadenas would know are dedicated chiefly to the sale of
alcohol. Because scienter is already implied, there is no need to modify the condition to
                                                  24
include an express knowledge requirement. (See Hall, at p. 503; People v. Patel (2011)
196 Cal.App.4th 956, 960–961.) Interpreted thusly, the condition informs Cadenas “what
conduct is required or prohibited, and [] enable[s] the court to determine whether [he] has
violated the condition.” (Hall, at p. 500.) Hence, we reject Cadenas’s challenge to
condition No. 19 and decline to modify it.
       C. Fines, Fees, and Assessments
       Cadenas contends that four fees imposed on him at his sentencing hearing must be
stricken or vacated due to recent changes in the law. He also requests that we order the
trial court to modify its amended sentencing minute order to itemize all fines, fees, and
assessments actually imposed. The Attorney General agrees with Cadenas as to the four
court-imposed fees and does not object to an order directing modification of the
sentencing minute order.
       We decide that the four challenged fees must be vacated. As a condition of
Cadenas’s probation, the trial court imposed a criminal justice administration fee (Gov.
Code, former §§ 29550.1, 29550.2). Under recently enacted Government Code section
6111, “the unpaid balance” of that fee (as of July 1, 2021) “is unenforceable and
uncollectible and any portion of a judgment imposing those costs shall be vacated.”
(Gov. Code, § 6111, subd. (a) [Stats. 2020, ch. 92, § 11]; see People v. Greeley (2021) 70
Cal.App.5th 609, 625; People v. Rowland (2022) 82 Cal.App.5th 1099, 1124–1125
(Rowland).)
       As an additional condition of Cadenas’s probation, the trial court imposed a $25
administration screening fee (former § 1463.07) and a $55 payment administration fee
(§ 1205, subd. (e)). Under recently amended section 1465.9, the balance of the
administration screening fee (as of July 1, 2021), and the balance of the payment
administration fee (as of January 1, 2022) are “unenforceable and uncollectible and any
portion of a judgment imposing those costs shall be vacated.” (§ 1465.9, subds. (a) &


                                                25
(b); compare Stats. 2020, ch. 92, § 62 with Stats. 2021, ch. 257, § 35 [amending § 1465.9
to include §§ 1463.07 & 1205] & Stats. 2022, ch. 57, § 21.)
       Further, separate from the conditions of probation, the trial court imposed a
probation services fee of $864 and $81 per month (former § 1203.1b). The balance of the
probation services fee (as of July 1, 2021) is “unenforceable and uncollectible and any
portion of a judgment imposing those costs shall be vacated.” (§ 1465.9, subd. (a); see
Rowland, supra, 82 Cal.App.5th at pp. 1124–1125.)
       Accordingly, as required by current law, we modify the judgment to vacate the
unpaid portions of the four fees as of the specified dates, and further direct the trial court
to prepare an amended sentencing minute order reflecting the modification.
       In addition, we order the trial court to modify its sentencing minute order to
itemize the remaining fines, fees, and assessments. The amended sentencing minute
order (dated May 18, 2021) currently restates, incompletely, a probation condition that is
listed in the probation officer’s report (condition No. 18), which addresses the fines, fees,
and assessments. Specifically, the minute order provides: “Pay a fine of $390.00; plus
penalty assessments, restitution fine and administrative fees for a total of $1,804.00.”
The minute order, however, fails to itemize all the fines, fees, and assessments delineated
in the probation report and adopted by the trial court at sentencing. This circumstance
should be corrected by including in a further amended sentencing minute order an
itemization of all the unvacated fines, fees, and assessments that were imposed by the
trial court at Cadenas’s sentencing hearing and specifying their statutory bases. (See
People v. High (2004) 119 Cal.App.4th 1192, 1200; People v. Eddards (2008) 162
Cal.App.4th 712, 717–718; People v. Hamed (2013) 221 Cal.App.4th 928, 937–940.)
Accordingly, we direct the clerk of the trial court to prepare a further amended sentencing
minute order.
                                    III. DISPOSITION
       The trial court’s March 10, 2021 sentencing order is modified as follows:
                                                  26
       (1) Probation condition No. 9 is modified to state, “Totally abstain from the use of
alcohol, marijuana, or other controlled substances without the express permission of your
probation officer or the court. Do not traffic in, or associate with persons known to you
to unlawfully use or traffic in controlled substances.”
       (2) Any portion of the criminal justice administration fee (Gov. Code, former
§ 29550 et seq.), $25 administration screening fee (former § 1463.07), or probation
services fee of $864 and $81 per month (former § 1203.1b) that remained unpaid as of
July 1, 2021, is vacated.
       (3) Any portion of the $55 payment administration fee (§ 1205, subd. (e)) that
remained unpaid as of January 1, 2022, is vacated.
       In all other respects, the judgment is affirmed.
       The trial court is directed to prepare an amended sentencing minute order to (a)
reflect the vacatur of the criminal justice administration fee, probation services fee,
payment administration fee, and administration screening fee, and (b) itemize and specify
the statutory basis for each unvacated fine, fee, and assessment imposed by the trial court
at the March 10, 2021 sentencing hearing.




                                                 27
                            ______________________________________
                                       Danner, J.




WE CONCUR:




____________________________________
Bamattre-Manoukian, Acting P.J.




____________________________________
Wilson, J.




H049100
People v. Cadenas